Citation Nr: 9930558	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 17, 1995 for 
a total rating based on individual unemployability due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958, January 1959 to January 1965, and from May 1965 
to April 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted a total rating effective March 17, 
1995.  

The veteran perfected an appeal from a December 1991 rating 
action which increased the rating for service-connected 
diabetes mellitus from 10 percent to 20 percent, effective 
July 22, 1991 (date of VA hospitalization admission) and 
denied increased ratings for the other service-connected 
disorders.  The Board remanded the case in February 1994, at 
which time issues of liver and bladder problems raised by the 
veteran had not been addressed by the RO and these matters 
were referred to the RO for further development.  However, as 
yet, it does not appear that the RO has taken any action with 
respect to these matters (except to the extent that he is now 
service-connected for urinary incontinence as part of his 
prostate disorder [see rating action of September 1996]) and, 
accordingly, these matters are again brought to the attention 
of the RO.  

In a handwritten letter received in September 1997 the 
veteran withdrew his claims for increased ratings (following 
a grant of a total rating).  Accordingly, those issues are no 
longer before the Board. 

In VA Form 1-646 of September 1992 it was alleged that there 
was clear and unmistakable error (CUE) in the November 1988 
rating reduction from 20 to 10 percent for the prostate 
disability because under then 38 C.F.R. § 4.115, Diagnostic 
Code (DC) 7526 the minimum schedular rating for that 
disability was 20 percent.  Although the rating criteria were 
amended in 1994, at that time Diagnostic Code 7526 provided 
that resection or removal of the prostate gland was to be 
rated "as cystitis in accordance with severity, minimum 
rating 20 percent."  Generally see VAOGC 68-91 (issued after 
the 1988 rating action) which held that if evidence supports 
a finding of disability, failure to assign the minimum 
schedular rating is CUE, warranting retroactive revision.  

However, the RO has not yet addressed the matter of alleged 
CUE in the November 1988 rating reduction.  Nevertheless, the 
Board must first address whether this matter is inextricably 
intertwined with the claim for an earlier effective date for 
a total rating.  

In this regard, 38 C.F.R. § 4.16(a) provides that where the 
schedular rating is less than total, a total disability 
rating may be assigned when the veteran is unable to secure 
or follow a substantially gainful occupation due to service-
connected disabilities, provided that if there is only one 
service-connected disorder it is rated at least 60 percent 
disabling but if there are two or more disabilities, at least 
one disability must be 40 percent or more and there must be 
sufficient additional service-connected disability or 
disabilities to bring the combined rating to 70 percent or 
more.  For the purpose of arriving at the 60 or 40 percent 
ratings above, disabilities of common etiology will be 
considered as one disability.  

However, even combining the 30 percent rating for residuals 
of a myocardial infarction (which was claimed in September 
1984 as secondary to diabetes) with a 20 percent rating for 
diabetes (reduced by the November 1988 rating action to 10 
percent) the combined rating would only be 44 percent (see 38 
C.F.R. § 4.25).  Thus, the veteran would still not have had a 
single disability rated 60 percent nor an overall combined 
rating of at least 70 percent and would not meet the 
schedular requirements for a total rating.  Thus, even if 
there was CUE in the November 1988 rating reduction which 
were corrected it would have no bearing on the claim for an 
earlier effective date for a total rating (the issue 
developed for appellate consideration).  Accordingly, the 
claim of CUE in the November 1988 reduction of the rating for 
service-connected prostate disability is referred to the RO 
for initial consideration.  


FINDINGS OF FACT

1.  The veteran filed an informal claim for a total rating in 
February 1988.  

2.  The veteran first met the schedular criteria for a total 
rating on July 23, 1991.  


CONCLUSION OF LAW

An effective date of July 23, 1991, for a total rating based 
on individual unemployability due to service-connected 
disabilities, but not prior thereto, is warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  No 
evidentiary or procedural development has been requested nor 
is any need for such development apparent to the Board.  It 
is the determination of the Board that the evidentiary record 
is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Background

In pertinent part, a May 1985 rating action increased a 10 
percent rating for diabetes mellitus (which had been in 
effect since May 1, 1976) to 20 percent (effective September 
18, 1984).  A 30 percent rating was continued for service-
connected residuals of a myocardial infarction (service 
connection for which had been granted as secondary to the 
service-connected diabetes) and confirmed a 20 percent rating 
for service-connected benign prostatic hypertrophy with 
transurethral resection of the prostate (which had been in 
effect since May 1, 1976) and also continued a noncompensable 
rating for service-connected hearing loss (which had also 
been in effect since May 1, 1976).  This resulted in an 
increased combined disability rating from 30 percent (which 
had been in effect since May 1, 1976) to 60 percent 
(effective September 18, 1984).  

On file is a handwritten statement from the veteran and his 
wife to a Congressman which was forwarded to and received by 
VA on February 4, 1988 in which he stated, in part, that 
because he was a diabetic and had had a heart attack, he was 
unable to work.  

A November 1988 rating action reduced each of the 20 percent 
ratings (for diabetes and prostate disabilities) to 10 
percent, effective February 4, 1988.  This resulted in a 
reduction of the combined disability rating from 60 percent 
to 40 percent, effective February 4, 1988.  

The veteran underwent VA hospitalization from July 22nd to 
the 24th 1991 for treatment of diabetes.  It was noted that 
he had been on oral hypoglycemic medication and a restricted 
diet.  During hospitalization, however, the veteran was begun 
on insulin therapy.  

In VA Form 21-4138, Statement in Support of Claim, received 
on July 23, 1991 the veteran requested an increased rating 
for a service connected disorder, for which he was undergoing 
VA hospitalization (and it is shown that that hospitalization 
was for service-connected diabetes).  

A December 1991 rating action increased the rating for 
diabetes from 10 percent to 20 percent, effective July 22, 
1991 (date of VA hospitalization admission) and denied 
increased ratings for the other service-connected disorders.  
This resulted in an increase in the combined disability 
rating to 50 percent effective July 22, 1991.  

A June 1994 rating action increased the 30 percent rating for 
residuals of a myocardial infarction with renal insufficiency 
to 60 percent effective July 23, 1991.  A separate but 
noncompensable rating was granted for carotid insufficiency, 
effective July 23, 1991.  This resulted in an increased in 
the 50 percent combined rating to 70 percent, effective July 
23, 1991 (date of receipt of claim).  

An August 1994 rating action granted service connection for 
peripheral vascular disease, as secondary to service-
connected diabetes, and assigned a 20 percent rating, both 
effective July 23, 1991, resulting in combined rating of 80 
percent effective July 23, 1991.  

In VA Form 21-4138 received on March 17, 1995 the veteran 
asked to "be rated 100 percent because of service 
connected" disabilities.  Also, VA Form 21-651a, is on file 
and was executed on April 17, 1995, in which the veteran 
elected to received VA compensation in lieu of military 
retirement pay.  

An August 1995 rating action increased the 10 percent rating 
for the service-connected prostate disability to 20 percent 
effective July 23, 1991, but this did not change the overall 
combined disability rating of 80 percent.  

Although a February 1996 rating action denied entitlement to 
a total rating, a September 1996 rating action granted a 40 
percent rating for benign prostatic hypertrophy with 
incontinence, as residuals of a transurethral prostate 
resection, effective July 18, 1995 which resulted in an 
increase in the combined disability rating to 90 percent 
effective July 18, 1995.  Also, a total disability rating 
based on individual unemployability was granted effective 
March 17, 1995.  Lastly, a November 1998 rating action 
granted entitlement to special monthly compensation based on 
loss of use of a creative organ effective October 21, 1997.  

Law and Regulations

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b) (1999).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15 (1999).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a) and 
4.15 (1999).  Entitlement to individual unemployability must 
be established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a) (1999) 
and Hodges v. Brown, 5 Vet. App. 375, 378-79 (1993).  Neither 
disability from nonservice-connected disabilities nor 
disability due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a) and 4.19 (1999).

The regulatory scheme for total ratings based on individual 
unemployability provides for a mix of objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. 
App. 213, 216 (1992).  The objective criteria are set forth 
at 38 C.F.R. § 3.340(a)(2) and provide for a total rating 
when there is a single disability or a combination of 
disabilities (as combined under 38 C.F.R. § 4.25 (1998) in 
the Schedule for Rating Disabilities) which results in a 
100 percent schedular evaluation or where the requirements of 
38 C.F.R. § 4.16(a) are met.  The latter regulation provides 
for a total rating when a veteran who is otherwise unable to 
engage in substantially gainful employment has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  

A "claim for unemployability compensation [is] an application 
for 'increased compensation' within the meaning 38 U.S.C.A. 
§ 5110(b)(2)].  See also 38 C.F.R. § 3.400(o)(2)."  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (1991).  Thus, the 
rules governing effective dates of increased ratings are 
applicable to claims for a total rating based on individual 
unemployability due to service-connected disabilities.  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increased to the next disability level is ascertainable and 
if a claim is received within one year thereafter." Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper, supra, 38 U.S.C.A. § 5110(b)(2) (West 
1991) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim and are not applicable when 
a claim is filed and the increase in disability is 
subsequently ascertainable (as in Harper when the claim was 
filed first and increase was ascertained during subsequent 
VA hospitalization) (or by a VA examination after the claim 
is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan, supra.  

Thus, if 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(o)(2) are not applicable, then the general rule set 
forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) 
applies and the correct effective date is governed by the 
later of the date of increase or the date the claim is 
received.  

Thus, analysis of the proper effective date requires two 
determinations.  First, when the claim was received and, 
secondly, when it became factually ascertainable that 
entitlement (increase) arose.  

Analysis

In the August 1997 claim for an earlier effective date for a 
total rating, it was alleged that the provisions of 38 C.F.R. 
§ 3.400(q) were applicable because there had been a 
continuous appeal.  

In VAOGCPREC 12-98 it was held that 38 C.F.R. § 3.400(q) was 
applicable to a claim for increased rating based upon new and 
material evidence submitted prior to expiration of the appeal 
period or before an appellate decision is issued.  When new 
and material evidence is submitted within the appeal period 
or prior to an appellate decision with regard to a claim for 
increased rating, the effective date for any increased rating 
is the date on which the facts establish the increase in 
disability occurred or the date of the original claim for 
increase, whichever is later.  However, if the facts 
establish that a veteran's disability increased within one 
year prior to receipt by VA of the original claim for 
increased rating, the effective date of the increase is the 
date on which the increase in disability occurred.  

However, the prior appeal was for increased ratings and not 
for a total disability rating based on individual 
unemployability.  Accordingly, 38 C.F.R. § 3.400(q) is not 
applicable in this case.  

In substance, it is asserted that the proper effective date 
for the assignment of a total rating is July 23, 1991, the 
date that the veteran first met the schedular requirements 
for a total rating, as first reflected in the June 1994 
rating action which assigned a 60 percent rating for the 
service-connected heart disease and resulted in a combined 
rating of 70 percent.  

The RO determined that the claim for a total rating was 
received on March 17, 1995 and since it was the latter of the 
two dates (entitlement and receipt of claim) that this was 
the proper effective date.  

If there was no prior claim for a total rating, the date of 
March 17, 1995 would be the proper effective date.  However, 
on appeal the service representative has astutely drawn the 
attention of the Board to the holding in Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992) that an informal claim 
need only reflect a belief in entitlement to a total rating 
and that "the veteran is not required to mention 
'unemployability'."  

With this holding in mind, the Board observes that the 
correspondence in February 1988, when liberally construed, 
evinces a belief that the veteran could not work (i.e., was 
unemployable) due to service-connected heart disease and 
diabetes.  According, it constituted an informal claim for a 
total rating.  Because there was no adjudication of that 
claim until years later, it remained open.  

It logically follows, then, that in choosing the later of the 
February 1988 informal claim and the date of entitlement of 
July 23, 1991, that the proper effective date for a total 
rating is July 23, 1991 but not earlier than that date.  


ORDER

An effective date for a total rating based on individual 
unemployability due to service-connected disabilities of July 
23, 1991, but not prior thereto, is granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

